

Exhibit 10.1
ANDEAVOR LOGISTICS LP 2011
LONG-TERM INCENTIVE PLAN
PHANTOM UNIT AWARD AGREEMENT


OFFICER – GRANT (3-year pro-rata vesting)




As evidenced by this Award Agreement and under the Andeavor Logistics LP 2011
Long-Term Incentive Plan (the “Plan”), Tesoro Logistics GP, LLC, a Delaware
limited liability company (the “Company”), the general partner of Andeavor
Logistics LP, a Delaware limited partnership (the “Partnership”) has granted to
[NAME] (the “Participant”), an officer of the Company, on [DATE] (the “Grant
Date”), [NUMBER] Phantom Units, with each Phantom Unit representing the right to
receive a Unit of the Partnership, subject to the terms and conditions in the
Plan and this Award Agreement. The number of Phantom Units awarded is subject to
adjustment as provided in the Plan, and the Phantom Units hereby granted are
also subject to the following terms and conditions:


1.Relationship to the Plan. This grant of Phantom Units is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, that have been adopted by the Board. Except as defined in
this Award Agreement, capitalized terms shall have the same meanings given to
them under the Plan. To the extent that any provision of this Award Agreement
conflicts with the express terms of the Plan, the terms of the Plan shall
control and, if necessary, the applicable provisions of this Award Agreement
shall be hereby deemed amended so as to carry out the purpose and intent of the
Plan.


2.
Vesting and Forfeiture of Phantom Units.



(a)The Phantom Units shall vest in three cumulative annual installments, as
follows:


(i)
one-third of the Phantom Units shall vest on the first anniversary of the Grant
Date;



(ii)
an additional one-third of the Phantom Units shall vest on the second
anniversary of the Grant Date; and



(iii)
all remaining Phantom Units shall vest on the third anniversary of the Grant
Date;



provided, however, that the Participant must be in continuous Employment from
the Grant Date through the applicable vesting date in order for the applicable
Phantom Units to vest. If the Employment of the Participant is terminated for
any reason (including non-Mandatory Retirement) other than one listed in
subparagraph (b)(i) – (iii) of this Paragraph 2, any Phantom Units that have not
vested as of the date of such termination of Employment shall be immediately and
100% forfeited to the Company.


(b)The Phantom Units shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) above, upon the events set out below,
provided such termination of Participant’s Employment constitutes a separation
from service (within the meaning of Section 409A of the Code):


(i)
termination of the Participant’s Employment due to death;





1

--------------------------------------------------------------------------------







(ii)
termination of the Participant’s Employment due to Mandatory Retirement; or



(iii)
the Participant’s Qualified Termination provided that as of such Qualified
Termination the Participant has been in continuous Employment since the Grant
Date.



3.DERs. Each Phantom Unit granted hereunder is hereby granted in tandem with a
corresponding DER, which DER shall remain outstanding from the Grant Date until
the earlier of the payment or forfeiture of the Phantom Unit to which it
corresponds. Each vested DER shall entitle the Participant to receive payments,
subject to and in accordance with this Agreement, in an amount equal to any
distributions made by the Partnership in respect of the Units underlying the
Phantom Units to which such DER relates. Upon the vesting of a Phantom Unit, the
DER with respect to such vested Phantom Unit shall also become vested.
Similarly, upon the forfeiture of a Phantom Unit, the DER with respect to such
forfeited Phantom Unit shall also be forfeited. DERs shall not entitle the
Participant to any payments relating to distributions occurring after the
earlier to occur of the applicable Phantom Unit payment date or the forfeiture
of the Phantom Unit underlying such DER. The DERs and any amounts that may
become distributable in respect thereof shall be treated separately from the
Phantom Units and the rights arising in connection therewith for purposes of
Section 409A of the Code (including for purposes of the designation of time and
form of payments required by Section 409A).


4.Settlement and Issuance of Units. Subject to the terms of the Plan, all vested
amounts payable to the Participant in respect of the Phantom Units, including
the issuance of Units of the Partnership pursuant to this Paragraph 4, shall be
settled in Units and for DER accruals credited under Paragraph 3 above, in cash,
within 60 days following the vesting date. During the period of time between the
Grant Date and the date the Phantom Units settle, the Phantom Units will be
evidenced by a credit to a bookkeeping account evidencing the unfunded and
unsecured right of the Participant to receive Units, subject to the terms and
conditions applicable to the Phantom Units. Following vesting and upon the
settlement date as described above, the Participant shall be entitled to receive
a number of Units of the Partnership equal to the total of the number of Phantom
Units granted, with any fractional Phantom Units remaining settled in cash. Such
Units shall be issued and registered in the name of the Participant. The
Participant shall not have the right or be entitled to exercise any voting
rights, receive distributions or have or be entitled to any rights as a
Partnership unitholder in respect of the Phantom Units until such time as the
Phantom Units have vested and been settled and corresponding Units of the
Partnership have been issued.


5.Taxes. Pursuant to the applicable provisions of the Plan, the Company or its
designated representative shall have the right to withhold applicable taxes from
the Units otherwise deliverable to the Participant due to the vesting of Phantom
Units pursuant to Paragraph 2, or from other compensation payable to the
Participant, at the time of the vesting and delivery of such Units. Because the
Participant is an employee of Marathon Petroleum Corporation (“MPC”), and
provides beneficial services to the Company through Participant’s Employment
with MPC, MPC as the employer of Participant shall be the designated
representative for purposes of payroll administration of the Award and
withholding of applicable taxes at the time of vesting.


6.Conditions Precedent. This Paragraph 6 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Company, the Partnership and MPC and their
Affiliates (the “Company Group”) are unique, extraordinary and essential to the
business of the Company Group, particularly in view of the Participant’s access
to the confidential information and trade secrets of members of the Company
Group, such as, the Company, the Partnership and MPC. Accordingly, in
consideration of


2

--------------------------------------------------------------------------------







this Award Agreement and by accepting this Award, the Participant agrees that in
order to otherwise vest in any right to payment of Phantom Units under Paragraph
2, the Participant must satisfy the following conditions to and including the
vesting date for each applicable annual installment or other applicable portion
of the Award, and including any distribution right under the Award, under the
vesting provisions in Paragraph 2:


(a)The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product Partners; Gas; Genesis Energy, L.P. ; Holly Energy Partners L.P.;
Magellan Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All
American Pipeline L.P.; Western Gas Equity Partners, or otherwise engage in any
business activity directly or indirectly competitive with the business of the
any member of the Company Group as in effect from time to time.


(b)The Participant agrees that during the term of the Participant’s Employment
and for a period of one year following the date on which the Participant’s
Employment terminates, the Participant will not, alone or in conjunction with
another party, hire, solicit for hire, aid in or facilitate the hire, or cause
to be hired, either as an employee, contractor or consultant, any individual who
is currently engaged, or was engaged at any time during the six month period
prior such event, as an employee, contractor or consultant of any member of the
Company Group.


(c)The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the any member of the Company Group, or any
of their employees, directors or shareholders; provided that this shall not
preclude the Participant from reporting to the Corporation’s management or
directors or to the government or a regulator conduct the Participant believes
to be in violation of the law or the Code of Business Conduct (or similar code
or rules) of any member of the Company Group or responding truthfully to
questions or requests for information to the government, a regulator or in a
court of law in connection with a legal or regulatory investigation or
proceeding.


(d)The Participant agrees and understands that the members of the Company Group
own and/or control information and material which is not generally available to
third parties and which the members of the Company Group consider confidential,
including, without limitation, methods, products, processes, customer lists,
trade secrets and other information applicable to its business and that it may
from time to time acquire, improve or produce additional methods, products,
processes, customers lists, trade secrets and other information (collectively,
the “Confidential Information”). The Participant acknowledges that each element
of the Confidential Information constitutes a unique and valuable asset of the
members of the Company Group, and that certain items of the Confidential
Information have been acquired from third parties upon the express condition
that such items would not be disclosed to all or certain members of the Company
Group and the officers and agents thereof other than in the ordinary course of
business. The Participant acknowledges that disclosure of the Confidential
Information to and/or use by anyone other than in the Company, the
Partnership’s, or MPC’s or other Company Group member’s ordinary


3

--------------------------------------------------------------------------------







course of business would result in irreparable and continuing damage to the
Company, the Partnership and/or MPC and/or other members of the Company Group.
Accordingly, the Participant agrees to hold the Confidential Information in the
strictest secrecy, and covenants that, during the term of the Participant’s
Employment or at any time thereafter, the Participant will not, without the
prior written consent of the Board, directly or indirectly, allow any element of
the Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by the
Participant or by any third parties, except in effecting the Participant’s
duties for the Company, the Partnership and/or MPC and/or other Company Group
members in the ordinary course of business.


(e)The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs 6(a),
(b), (c) or (d), any unvested and unpaid portion of this Award at the time of
such breach shall be forfeited, and the rights of the Participant and the
obligations of the Company under this Award Agreement shall be satisfied in
full, in each case to the extent permitted by applicable law.


7.
Forfeiture or Repayment Resulting from Forfeiture Event.



(a)If there is a Forfeiture Event either during the Participant’s Employment or
within two years after termination of the Participant’s Employment, then the
Board may, but is not obligated to, cause all of the Participant’s unvested
Phantom Units to be forfeited by the Participant and returned to the Company.


(b)If there is a Forfeiture Event either during the Participant’s Employment or
within two years after termination of the Participant’s Employment, then with
respect to Phantom Units granted under this Award Agreement that have vested,
the Board may, but is not obligated to, require that the Participant pay to the
Company an amount (the “Forfeiture Amount”) up to (but not in excess of) the
lesser of (i) the value of such previously vested Phantom Units as of the date
such Phantom Units vested or (ii) the value of such previously vested Phantom
Units as of the date on which the Board makes a demand for payment of the
Forfeiture Amount. Any Forfeiture Amount shall be paid by the Participant within
60 days of receipt from the Company of written notice requiring payment of such
Forfeiture Amount.


(c)This Paragraph 7 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Company with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
7 shall not apply to the Participant following the effective time of a Change in
Control.


(d)Notwithstanding any other provision of this Award Agreement to the contrary,
the Participant agrees that the Company may also require that the Participant
repay to the Company any compensation paid to the Participant under this Award
Agreement, as is required by the provisions of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the regulations thereunder or any other
“clawback” provisions as required by law or by the applicable listing standards
of the exchange on which the Units of the Partnership are listed for trading.


8.Nonassignability. Upon the Participant’s death, the Phantom Units credited to
the Participant under this Award Agreement shall be transferred to the
Participant’s estate and upon such transfer settled in Units of the Partnership.
Otherwise, the Participant may not sell, transfer, assign, pledge or otherwise
encumber any portion of the Phantom Units, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Phantom Units shall have no
effect.


4

--------------------------------------------------------------------------------









9.Nature of the Grant. Under this Award Agreement, the Participant is subject to
condition that this Award of Phantom Units is voluntary and occasional and this
Award Agreement does not create any contractual or other right to receive future
Awards of Phantom Units, or benefits in lieu of Phantom Units even if Phantom
Units have been awarded repeatedly in the past.


10.No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any subsidiary or successor, nor shall it give such entities
any rights (or impose any obligations) with respect to continued performance of
duties by the Participant.


11.Modification of Instrument. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company, provided that no modification may, without the consent of the
Participant, adversely affect the rights of the Participant hereunder.


12.Officer Holding Requirement. Participant agrees that any Units of the
Partnership received by the Participant in settlement of this Award shall be
subject to an additional holding period of one year from the date on which the
Award is settled, during which holding period such Units (net of any Units of
the Partnership used to satisfy the applicable tax withholding requirements) may
not be sold or transferred by the Participant. This holding requirement shall
cease to apply upon the death, retirement or other separation from service of
the Participant during the holding period.


13.Section 409A. This Award is intended to comply with or be exempt from the
requirements of Section 409A of the Code. Notwithstanding the foregoing, if the
Participant is a “specified employee” as determined by the Company in accordance
with its established policy, any settlement of Awards in this Award Agreement
which would be a payment of deferred compensation within the meaning of Section
409A of the Code with respect to the Participant as a result of the
Participant’s separation from service as defined under Section 409A of the Code
(other than as a result of death) and which would otherwise be paid within six
months of the Participant’s separation from service shall be payable on the date
that is one day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the date that otherwise complies
with the requirements of Section 409A of the Code. In addition, notwithstanding
any provision of the Plan or this Award Agreement to the contrary, any
settlement of the Phantom Units granted in this Award Agreement that would be a
payment of deferred compensation within the meaning of Section 409A of the Code
with respect to the Participant and is a settlement as a result of the
Participant’s separation from service in connection with a Change in Control,
the term “Change in Control” under the Plan shall mean a change in ownership or
change in effective control for purposes of Section 409A of the Code. The
payment of Award amounts under this Award Agreement described herein is hereby
designated as a “separate payment” for purposes of Section 409A of the Code.


14.
Definitions. For purposes of this Award Agreement:



“Employment” means employment with the Company or any of its subsidiaries or
Affiliates including but not limited to MPC and its subsidiaries and Affiliates.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant


5

--------------------------------------------------------------------------------







is on Disability status. The length of any period of Employment shall be
determined by the Company or the subsidiary or Affiliate that either (i) employs
the Participant or (ii) employed the Participant immediately prior to the
Participant’s termination of Employment.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Company is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Board, or an authorized subcommittee of the Board,
to prepare a material accounting restatement due to the noncompliance of the
Company with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Board determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Board concludes
that the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Company.


“Mandatory Retirement” means termination of Employment as a result of the
Company’s policy, if any, in effect at the time of the Grant Date, requiring the
mandatory retirement of officers and/or other employees upon reaching a certain
age or milestone.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.




TESORO LOGISTICS GP, LLC
 
 
By
 
 
Authorized Officer
 
 





6